Citation Nr: 0024049	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  99-10 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on initial active duty for training from 
October 1980 to March 1981, and subsequent periods of active 
duty for training and inactive duty training in the Army 
Reserve.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998, 
from the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

Service connection for a left ankle disability was granted 
via a rating decision of September 1998.  An evaluation of 20 
percent was assigned with an effective date of June 1998.  A 
Supplemental Statement of the Case, dated in June 1999, 
granted an evaluation of 30 percent, also with an effective 
date of June 1998.  The veteran has disagreed with these 
evaluations and has appealed the September 1998 rating 
decision.  

The most recent VA examination regarding the veteran's left 
ankle disability occurred in August 1998.  The examiner, 
although noting the veteran's subjective complaints of 
painful motion, did not record if there were visible signs of 
pain on motion, weightbearing, or manipulation of the left 
ankle during the physical examination.  

In evaluating the disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss . . . may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(1999).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (1999).

In DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Veterans Appeals (Court) held that a rating 
determination under a diagnostic code which provides for a 
rating solely on the basis of loss of range of motion, should 
be portrayed "in terms of the degree of additional range-of-
motion loss due to pain on use or during flareups."  The 
Court has indicated that remand is not appropriate to 
consider functional loss due to pain where the veteran's 
disability rating was the maximum rating available for 
limitation of motion of the joint at issue.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The veteran's left ankle disability was initially rated under 
Diagnostic Code 5271, for limitation of motion.  Diagnostic 
Code 5271 provides a maximum 20 percent rating for marked 
limited motion of the ankle.  Therefore, pursuant to 
Johnston, consideration of pain would not result in a rating 
higher than 20 percent as that is the maximum rating provided 
in Diagnostic Code 5271.  However, in the Supplemental 
Statement of the Case of June 1999, the RO found that the 
veteran's service-connected left ankle disability would be 
more appropriately rated under Diagnostic Code 5270, for 
ankylosis of the ankle.  The RO determined that, although 
ankylosis was not found on examination, a rating of 30 
percent was appropriate due to functional loss shown on a VA 
outpatient treatment report of December 1998.  This report 
did not note any ranges of motion, but merely stated that all 
movements of the left ankle were painful.

The Board further notes that the veteran stated in his VAF-9 
that he was scheduled for an ankle scope in January 1999.  
The record of this reported treatment is not contained within 
the claims folder.  The Board concludes that the VA 
examination report of August 1998 is inadequate for rating 
purposes as it does not address all the necessary provisions 
of the DeLuca decision.  Likewise, the single outpatient 
treatment report of December 1998, although it is useful in 
describing the veteran's pain and functional loss, remains 
incomplete.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify all private and 
VA treatment he has received for his left 
ankle disability since June 1998.  The RO 
must take the appropriate steps to obtain 
copies of the medical records identified.

2.  After completion of the above, to the 
extent possible, the RO should arrange 
for the veteran to be scheduled for a VA 
orthopedic examination for compensation 
and pension purposes.  The veteran's 
claims file must be made available to the 
examiner to review prior to examining the 
veteran.  All appropriate tests and 
studies should be completed.  The 
examiner is requested to note all ranges 
of motion of the veteran's left ankle and 
also note whether there are objective 
signs of pain on motion or with movement 
or weightbearing of the left ankle.  The 
examiner is asked to note whether there 
is ankylosis or other deformity of the 
left ankle.  The examiner should also 
provide a full description of the effects 
of the service-connected left ankle 
disability upon the veteran's ordinary 
activity.  The examiner should indicate 
whether the affected joint exhibits 
weakened movement, excess, fatigability, 
or incoordination.  To the extent 
possible, any additional functional loss 
should be described in terms of 
additional loss of range of motion.

3.  Once the above development has been 
completed, to the extent possible, the RO 
should again review the record and 
readjudicate the issue on appeal, with 
consideration of all applicable 
diagnostic codes, as well as whether 
referral for extraschedular evaluation is 
warranted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC), and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




